Fletcher, Justice.
This case involves a dispute over whether the law library of an attorney is subject to ad valorem taxation. Appellant contends that a law library is subject to ad valorem taxation and that the Superior Court of Clayton County erred when it granted appellee’s motion for summary judgment on such issue while denying that of appellant. We agree and reverse.
OCGA § 48-5-3 provides that all personal property shall be taxed except as otherwise provided by law. OCGA § 48-5-40 et seq. sets forth personal property exemptions that exist pursuant to Georgia law, while Art. VII, Sec. II, Par. I of the Georgia Constitution provides that only those tax exemptions which are authorized in or are pursuant to such constitution are valid.
An attorney’s law library, which is maintained in connection with the practice of his or her profession, is not exempted from ad valorem taxation by Georgia’s Constitution, nor is it exempted by any legislation enacted pursuant to such constitution. We hold that both the grant of appellee’s motion for summary judgment and the denial of appellant’s motion for summary judgment were error.

Judgment reversed.


All the Justices concur.